DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's amendments and arguments filed 5/24/2022 have been fully considered. The language “wedge portion” is interpreted as “wedge 134” only supported in par. 0063 of applicant’s specification and originally claims 13 and 16.
   [0063] In this embodiment, it may be considered that the rear face 126 is provided with a "heel" or wedge 134 which serves to compensate the non-optimal orientation of the surface S.sub.G. 
Claims Text - CLTX (13):
    13. The glenoid prosthesis of claim 3, wherein the first base comprises a wedge portion providing a larger rear-to-front distance at one area of the periphery of the first base than at another area of the periphery spaced away from the wedge portion. 
Claims Text - CLTX (16):
    16. The glenoid prosthesis of claim 15, wherein the first base comprises a wedge portion providing a larger rear-to-front distance at one area of the periphery of the first base than at another area of the periphery spaced away from the wedge portion, the first thickness measured at the larger rear-to-front distance. 
 
Claim Objections
Claim 3 is objected to because of the following informalities:  Claim 3, line 8, “with respect to the longitudinal axis of the first stem” should be the second stem.
Appropriate correction is required.
Allowable Subject Matter
Claims 3-12 and 14 are allowed.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15, 17-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15, claims a first base comprising a first thickness and a second base comprising a second thickness being different from the first thickness. However, as amended, adding a wedge portion to the first base makes it ambiguous as to when the first and second thickness are measure. Is the rear surface now that of the wedge portion and not the base? Also, with the wedge portion, there is an infinite number of thicknesses measured to the back thereof. See the examiner’s claim interpretation in the non-final rejection.
Claim 18, should the non-zero angle be measured between the front surface of the base and rear surface of the base or rear surface of the wedge portion? Please direct to the specification for support.
Claims 19-20, should the rear surface now be the rear surface of the wedge portion.
  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE EDWARD SNOW whose telephone number is (571)272-4759. The examiner can normally be reached 6:00 am - 5:00 pm Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on (571) 270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRUCE E SNOW/Primary Examiner, Art Unit 3774